DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 8/21/2020 and claim amendments made on 8/21/2020.   Claims 1-6, 8-19, and 32 have been examined and are currently pending. 


Priority
The Applicant claims benefit of continuation of PCT/AU2019/050155 filed on 2/23/2019 and Australia foreign priority on 2/23/2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Response to Amendment
The amendment filed on 8/21/2020 cancelled claims 7, 20-31, and 33-35.  No claims were previously cancelled. No new claim is added. Claims 1, 8-14, 17, and 32 have been amended.  Therefore, claims 1-6, 8-19, and 32 are pending and addressed below.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2010 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17, 32 recites, “wherein the system is configured for allowing online negotiation…”.  There is insufficient antecedent basis for this limitation in the claim.

Further, claim 17 and 32 are method claims.  It is unclear how a system is linked to perform the steps/method.  Correction and/or clarification is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-19, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-6, 8-19, and 32) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 17 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 17, step 1- 6 of,
a. Offer access to a product offering available for purchase online at a first price; 
b. Establish a first queue for joining by a prospective purchaser seeking access to said product offering at the first price; 
c. Monitor said first queue for gathering queue-related data; 
d. Based on an establishment criterion being met according to the data, establish an alternative queue for joining at an alternative price differing from the first price for a prospective purchaser to receive priority service in respect of said offering; 
e. Receive and process a request from a prospective purchaser to join the alternative queue; and 
f Communicate queue status data to the purchaser in virtual real time,

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following 

In addition, claim 17, steps 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/offer access to product offering, can observe/establish/a queue, alternative queue, can observe/monitor a queue, can observe/receive/process a request, can observe/communicate/present/send queue status data.


Independent claim 17, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a system).  However, there is no hardware/machine/computing device to actually perform steps 1-6.   Other than reciting “computer-implemented method, a system”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a system.    Thus, the system is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic a computing device/a processor/server as a tool to implement the abstract ideas.  

The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. At best, the claim(s) are merely providing an environment to implement the abstract idea.     Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Further, Step 1, 3, 5, 6, steps of (“offering access..”, “moinitor…”, “receive…”, “communicate queue status….”) are considered as “insignificant extra-solution activity” 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 17 (step 2B):  There are additional elements (i.e. a system) in claim 17 but there are no hardware/machine to actually perform the steps 1-6.  This additional element is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 18-19, are merely add further details of the abstract steps/elements recited in claims 17, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 18-19 are also non-statutory subject matter.







Further, the components (i.e. a system) described in independent claims 1, 14 and 34 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

Dependent claims 2-6, 8-13, and 15-16 are merely add further details of the abstract steps/elements recited in claims 1, and 14 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6, 8-13, and 15-16 are also non-statutory subject matter.


Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-13, 17-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McManus et al. (hereinafter, McManus, US 2003/0102956), in view of Ahmed  (US 2016/0300279).        

As per claim 1, McManus discloses a system for providing customer service to purchasers queuing to access a product offering, the system comprising a. 
a first location defining a start for a first queue joinable for receiving the product offering at a first price (Fig. 1, item 16, [0056, Those customers who proceed directly to an attraction, as discussed above, will be given additional information by the display at the start of the queue for that attraction. That additional information will notify them of the start and end of the next premium time periods]); 
b. a second location defining a start of an alternative queue joinable for receiving said product offering at an alternative price differing from the first price (Fig. 1, item 30, [0057]); and 
queue establishment means comprising a digital communications interface operably configured for:

ii. responsive to said stimulus, establishing the alternative queue ([0056, and in the case where the patron has to continue waiting until after the end of the premium period, what their total waiting time in the queue will be; the price of the premium; and whether payment of the premium, apart from the PTCD rental fee, will give the patron an advantage in enabling them to remain in the real queue and access the attraction before expiry of the premium period, 0055]), and 
iii. digitally communicating to potential purchasers notification of the establishment and location of the alternative queue (Fig. 5, [0055, 0057, 0061, Where a proliferation of premium times and supplementary location rates exist, the displays to customers can be arranged to advise customers of their options]), 

However, McManus does not explicitly disclose, 
wherein the system is configured for allowing online negotiation of alternative price value between said purchaser and vendor of the product offering.
Ahmed teaches (Abstract, An automated queuing system for purchasing merchandise online. The system aggregates interested users for a particular product and negotiates a bulk discounted price. The system can automatically inform a user of directed offerings based on user inputs and can automatically enter the user in a queue for particular products. The user selects a queue for a desired product and if the queue generates a target number of users over a specified duration, the vendor will provide a voucher for a discounted purchase price to each user in the queue, 0071, In another 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McManus’s method by including online price negotiation, as disclosed by Ahmed.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking perspective purchasers’ behaviors/interaction to provide dynamic content and pricing.

As per claim 2, McManus further discloses, 
wherein the stimulus is inputted by a vendor of the product offering ([0015]), or by a purchaser seeking access to the offering.


As per claim 3, McManus further discloses,
wherein the stimulus is triggered automatically by the satisfying of a queue-establishment criterion ([0010, 0015, 0017]).


wherein the establishment means further comprises data processing means operably programmed with executable program steps causing it to: 
a. collect and process data relating to the first queue ([0010, 0014, 0015, 0017]). 
b. apply a queue establishment criterion to the data and, on the basis of said data meeting the criterion, establish the alternative queue ([0016, 0018, 0054, 0056, 0067].

As per claim 5, McManus further discloses, 
wherein the data processing means is programmed to request, on a prioritized basis, an order in respect of the product offering from a purchaser in the alternative queue ([0010, 0015, 0017, 0040, 0054]).

As per claim 6, McManus further discloses, however, McManus does not explicitly disclose, configured for receiving a value of the alternative price inputted by a purchaser.
Ahmed teaches ([0071, The automatic negotiations take place through a series of offers and responsive counter-offers that are provided according to the predetermined schedules, price levels and product inventory levels resident on the system server and the vendor device. At step 342, the deal is “accepted,” “rejected” or a “counter offer” is determined by the vendor. At step 346, the acceptance, rejection or counter offer is transmitted to the system server. At step 348, the rejection or acceptance is logged or the counter offer is accepted. If the counter offer is accepted, then at step 350, the counter offer is presented to the user workstation. At step 352, the user workstation 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McManus’s method by including online price negotiation, as disclosed by Ahmed.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking perspective purchasers’ behaviors/interaction to provide dynamic content and pricing.


As per claim 8, McManus further discloses, however, McManus does not explicitly disclose, configured for receiving an input from the vendor, responsive to the alternative price value inputted by the purchaser.
Ahmed teaches ([0071, The automatic negotiations take place through a series of offers and responsive counter-offers that are provided according to the predetermined schedules, price levels and product inventory levels resident on the system server and the vendor device. At step 342, the deal is “accepted,” “rejected” or a “counter offer” is determined by the vendor. At step 346, the acceptance, rejection or counter offer is transmitted to the system server. At step 348, the rejection or acceptance is logged or the counter offer is accepted. If the counter offer is accepted, then at step 350, the counter offer is presented to the user workstation. At step 352, the user workstation 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McManus’s method by including online price negotiation, as disclosed by Ahmed.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking perspective purchasers’ behaviors/interaction to provide dynamic content and pricing.

As per claim 9, McManus further discloses,
comprising means for inputting a negative value for the first price ([0054,         Conversely the proprietor may consider it advantageous to charge a negative premium, i.e., provide a discount or credit to a pre-established patron account, for example where a PTCD user has obtained the device by using a credit card number to bill against or to receive a credit, during periods of slack demand in order to attract more customers to the attraction or event and thus increase the probability of those customers spending monies on adjacent attractions]).

As per claim 10, McManus further discloses,
wherein the first queue is accessible via an internet website ([0036, The patrons with a PTCD will use the device to log-in and become a patron for the desired attractions and 

As per claim 11, McManus further discloses, however, McManus does not explicitly disclose,
wherein the location of the alternative queue is identified by means of global positioning co-ordinates communicated to a purchaser who has made an input in relation to its establishment or alternative price.
Ahmed teaches (Fig. 13A, [0007, The preferred mobile application for iOS and Android utilizes GPS and other technologies in the mobile devices to create virtual fences and combines them with an active queuing system for group purchasing….  , 0040, 0082, At step 690, the automatic queue preferences are transmitted to the system server. At step 691, the automatic queue preferences are stored. At 692, the system server implements the automatic queue preferences. With respect to automatic queue preference of GPS location, the system server, upon implementation, responds by automatically entering the user device in the product queue for each product within the GPS range set when the user device is within the preset GPS perimeter]).


As per claim 12, McManus further discloses, wherein the alternative queue has a virtual location ([0038, patron P2 is now free to wander about the park and can obtain data about his or her progress in the queue from either their respective PTCD or from display terminals 17 (FIG. 2) positioned throughout the venue and linked to the control computer, as the queuing system computer also assigns P2 a virtual place in the queue line, and maintain P2's position in the queue line whether P2 is in the queue, or absent therefrom, 0040, 0054, The proprietor may wish to improve the return on capital by charging a premium rate to patrons both physically or virtually present within the queue who wish to participate in the attraction at the time(s) of such a peak demand, 0055, Those park customers who opt to become patrons of an attraction by visiting a scanner 15 to pre-book attractions through the use of a PTCD will be charged, or credited on their respective patron account where appropriate, with any appropriate premiums in addition to the normal rental of the PTCD charged to their account as they book at the 

As per claim 13, McManus further discloses, comprising digital communication means for providing a vendor of the product offering with comparative data pertaining to the first and alternative queues ([0010, 0036, The patrons with a PTCD will use the device to log-in and become a patron for the desired attractions and to communicate with the control computer through any one of a number of PTCD interaction stations, 0040]).


As per claim 17, McManus discloses a computer-implementable method of purchaser queue management, comprising providing a computer running executable instructions that cause it to:
a. Offer access to a product offering available for purchase online at a first price (Fig. 5, [0053, 0056, Those customers who proceed directly to an attraction, as discussed above, will be given additional information by the display at the start of the queue for that attraction. That additional information will notify them of the start and end of the next premium time periods, 0065]); 
b. Establish a first queue for joining by a prospective purchaser seeking access to said product offering at the first price (Fig. 5, Abstract, 0008, In a first aspect of the invention, 
c. Monitor said first queue for gathering queue-related data ([0010, 0012-0014]).
d. Based on an establishment criterion being met according to the data, establish an alternative queue for joining at an alternative price differing from the first price for a prospective purchaser to receive priority service in respect of said offering ([0015, The transmitting of the notice of the premium charge period will include notifying the patrons for which attractions the premium will be charged or the credit given, as well as the dates, the time periods during any such dates, and any preferred seating positions on the respective attractions, for which the premium will be charged or the credit given]); 
e. Receive and process a request from a prospective purchaser to join the alternative queue ([0016, 0017]); and 
f Communicate queue status data to the purchaser in virtual real time ([0016, The control computer will then inform the appropriate attraction queuing system computer of the patron's response to the notice of the premium charge period, the queuing system computer then placing the patron in the appropriate position in the queue line for the attraction during the premium charge period for the selected attraction, or will assign a place the patron in a second premium queue line for the selected attraction during the 

However, McManus does not explicitly disclose,
wherein the system is configured for allowing online negotiation of the alternative price value between said purchaser and a vendor of the product offering.
Ahmed teaches (Abstract, An automated queuing system for purchasing merchandise online. The system aggregates interested users for a particular product and negotiates a bulk discounted price. The system can automatically inform a user of directed offerings based on user inputs and can automatically enter the user in a queue for particular products. The user selects a queue for a desired product and if the queue generates a target number of users over a specified duration, the vendor will provide a voucher for a discounted purchase price to each user in the queue, 0071, In another preferred embodiment, the negotiations are carried out automatically between the system server and the vendor device. The automatic negotiations take place through a series of offers and responsive counter-offers that are provided according to the predetermined schedules, price levels and product inventory levels resident on the system server and the vendor device]).


As per claim 18, McManus further discloses,  
including causing the computer to evaluate the request against a predetermined joining criterion ([0054, 0055]).

As per claim 19, McManus further discloses,
wherein the joining criterion relates to payment of the joining price by the requesting purchaser for being allocated a place in the alternative queue ([0065, This queuing method may further include the step of offering the patrons a progressive acceleration in the queue line of selected ones of the attractions in exchange for the payment of a greater one of a series of progressive progress acceleration premium charges for each selected one of the attractions]).

As per claim 32, McManus discloses an automated method of servicing purchaser requests for a product offering, the method comprising the steps of: 
Providing a network of digitally connectable communication- enabled devices, the devices including a computer, configured and programmed for operation by a vendor of a product offering, and at least one purchaser-operated communications device (claim 19, further comprising a wireless local area network within the venue, the local area network being in communication with a control computer, the control computer being in communication with the queuing system computer, claim 20. ….further comprising at least one wireless personal tracking and communications device for use by at least one of the respective patrons of the venue, said at least one communications device being constructed and arranged to be in communication with the control computer through the local area network, each said communications device being constructed and arranged to emit a signal adapted to be detected and read by each of said scanners and for being received by the local area network throughout the venue]); 
b. Allowing the vendor-operated computer, running software thereon, to set a price at which a purchaser associated with the purchaser operated device will receive prioritized attention for placing an order for said product offering (Fig. 5, [0055, 0034, 0036, 0037]); 
c. Causing the purchaser-operated device to receive notification of an option to join a prioritized attention-receiving queue, for receiving the prioritized attention, and a fee for being placed in said prioritized queue ([0036, After admission to the park some customers can elect to pay an additional charge to avoid physically waiting in the queue line for some or all of the attractions, i.e., they can have their place in the single queue line for the attraction virtually held for them, 0040]); 
d. Allowing the purchaser, via the purchaser-operated device, to communicate their election to join said queue at said fee ([0044]); and 
Responsive to said election, causing the vendor-operated computer to allocate a place in the queue to the purchaser operated device and to communicate said place and a queue status report to the purchaser-operated device ([0016, The control computer will then inform the appropriate attraction queuing system computer of the patron's response to the notice of the premium charge period, the queuing system computer then placing the patron in the appropriate position in the queue line for the attraction during the premium charge period for the selected attraction, or will assign a place the patron in a second premium queue line for the selected attraction during the premium charge period for the selected attraction, 0017, Toward this end, the queuing system computer may assign the patron a virtual place in either the single, or the second, queue line maintained during the progress acceleration premium fee period for the selected attraction, 0044, A patron that has elected to virtually hold their position in the queue by the use of a PTCD will be constantly updated by their PTCD, via the LAN and the control computer, of their place in the queue, and of the estimated time to ride or otherwise enter the attraction for which they have logged-in]), 

However, McManus does not explicitly disclose,
wherein the system is configured for allowing online negotiation of the alternative price value between said purchaser and a vendor of the product offering.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McManus’s method by including online price negotiation, as disclosed by Ahmed.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking perspective purchasers’ behaviors/interaction to provide dynamic content and pricing.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2016/0300279).

As per claim 14, Ahmed discloses, a computer-implementable purchaser queue management system comprising,  
a temporarily locatable point of sale for a product offering, the point of sale being defined by a system computer configured to function as a mobile point of sale and for communicating with at least one group of remote computerized devices, a set location of a first queue for attendance by purchasers equipped with said remote devices and seeking access to the product offering at a first price; and 
executable program means for the system computer, or a remote device in communication with it, to initiate creation of an alternative queue at a temporary point of sale defined by the location of said system computer or remote device, when spaced from the first queue, at which point of sale the product offering is offered at an alternative price that differs from the first price, 
wherein the system is configured for allowing online negotiation of the alternative price value between said purchaser and a vendor of the product offering.

Ahmed teaches (Abstract, An automated queuing system for purchasing merchandise online. The system aggregates interested users for a particular product and negotiates a bulk discounted price. The system can automatically inform a user of directed offerings based on user inputs and can automatically enter the user in a queue for particular products. The user selects a queue for a desired product and if the queue generates a target number of users over a specified duration, the vendor will provide a voucher for a discounted purchase price to each user in the queue. The system comprises a browser plug-in loaded on a user device connected to the Internet and a vendor network. In an alternate embodiment, the system comprises an application running on a mobile device, 0006, In a preferred embodiment, the system provides a browser plug-in and Android and iOS applications by which shoppers at a website add themselves to a “queue,” instead of adding an item to cart. Once a queue is initiated, and a predetermined number of users join the queue, the system negotiates a discount on their behalf, 0009, Users can add themselves to a queue on any supported website. Once a given number of users are in the queue (e.g., 20 users in queue), or the time for 

Ahmed further teaches ([0071, The automatic negotiations take place through a series of offers and responsive counter-offers that are provided according to the predetermined schedules, price levels and product inventory levels resident on the system server and the vendor device. At step 342, the deal is “accepted,” “rejected” or a “counter offer” is determined by the vendor. At step 346, the acceptance, rejection or counter offer is transmitted to the system server. At step 348, the rejection or acceptance is logged or the counter offer is accepted. If the counter offer is accepted, then at step 350, the counter offer is presented to the user workstation. At step 352, the user workstation accepts the offer. In a preferred embodiment the acceptance is made manually by the user by observing and responding to the offer or counter offer]).



As pe claim 15, Ahmed further discloses,  
wherein the executable program means initiates creation of the alternative queue by a remote device by causing dispatch of a wirelessly communicated request from a remote device to the system computer or remote device associated with the vendor, for creation of said alternative queue ([0006, In a preferred embodiment, the system provides a browser plug-in and Android and iOS applications by which shoppers at a website add themselves to a “queue,” instead of adding an item to cart. Once a queue is initiated, and a predetermined number of users join the queue, the system negotiates a discount on their behalf, Abstract, The system comprises a browser plug-in loaded on a user device connected to the Internet and a vendor network. In an alternate embodiment, the system comprises an application running on a mobile device]).



wherein the system computer or remote device associated with the vendor is configured to issue an invitation to join the alternative queue to a limited number of remote devices in the first group.
Ahmed teaches ([0006, In a preferred embodiment, the system provides a browser plug-in and Android and iOS applications by which shoppers at a website add themselves to a “queue,” instead of adding an item to cart. Once a queue is initiated, and a predetermined number of users join the queue, the system negotiates a discount on their behalf, 0007, The preferred mobile application for iOS and Android utilizes GPS and other technologies in the mobile devices to create virtual fences and combines them with an active queuing system for group purchasing which allows consumers to identify and syndicate offers on goods & services online and in brick-and-mortar stores.                             0009, Users can add themselves to a queue on any supported website. Once a given number of users are in the queue (e.g., 20 users in queue), or the time for the queue has expired (e.g., one week), the queue automatically closes and the users receive a discount that the system has negotiated with the vendor. New users can start a queue if there is no active queue for a particular product. Each product has its own unique queue. Users may add themselves to multiple queues on the same website or across multiple websites]).




The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Backer et al. (US 2011/0307547),
Fusz et al. (US 20070233578),
Braxton et al. (US 2014/0207626, Queuing System),


					Conclusion
Any inquiry concerning taunication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SUN M LI/Primary Examiner, Art Unit 3681